Citation Nr: 0325769	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  95-12 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

2.  Entitlement to service connection for residuals of a back 
injury.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active military service from May 1966 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1995 from 
the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The RO, in 
pertinent part, denied entitlement to a total rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  

The Board remanded the claim for a TDIU in September 1997 for 
further development and adjudication to include adjudication 
of entitlement to service connection for a low back disorder. 

The Board remanded the claim in April 1999 for further 
development of the issue of entitlement to a TDIU and 
adjudication of entitlement to service connection for a low 
back disorder, including whether new and material evidence 
was required to reopen the claim.  

This matter also arises from a March 2002 rating decision 
that denied entitlement to service connection for residuals 
of a back injury.

In August 2002 the Board determined that a notice of 
disagreement to the March 2002 rating decision on the issue 
of entitlement to service connection for residuals of a back 
injury had been submitted in June 2002 and remanded the claim 
for issuance of a statement of the case and for further 
development and adjudication.  As this issue was considered 
inextricably intertwined with the issue of entitlement to a 
TDIU, a decision on the latter was deferred.

The RO issued a statement of the case on the issue of 
entitlement to service connection for residuals of a back 
injury in November 2002.  VA Form 646 filed by the veteran's 
representative in March 2003 perfects the veteran's appeal on 
this issue.  

Most recently, in a supplemental statement of the case issued 
in November 2002, the RO continued the denial of entitlement 
to a TDIU.  

The Board notes that the Winston-Salem RO determined that new 
and material evidence had been submitted to reopen the claim 
of entitlement to service connection for a back injury and 
decided the claim on the merits.  

The Board, however, does not have jurisdiction to consider a 
claim that has been previously adjudicated unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must find that new and material 
evidence has been presented.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  See also Winters v. West, 12 Vet. 
App. 203 (1999).  Therefore, although the VA RO in Winston-
Salem reopened the claim, the issue is as stated on the title 
page.

The claim has been returned to the Board for further 
appellate review.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).

The Board need not discuss the limited application of the 
VCAA in new and material evidence claims, given the favorable 
disposition of that issue as decided herein.  

The issue of entitlement to a TDIU will be discussed in the 
remand section of this decision.  




FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a low 
back disorder in a November 1971 decision.

2.  The evidence submitted since the RO's November 1971 
decision bears directly or substantially upon the issue at 
hand, is not essentially duplicative or cumulative; and it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  At an April 2001 VA examination the diagnosis was a 
normal physical examination of the lumbar spine.  X-rays 
revealed mild degenerative changes of the lumbosacral spine.  

4.  Degenerative changes of the lumbosacral spine were not 
shown disabling to a compensable degree during the first post 
service year.    

5.  The competent and probative evidence of record shows that 
the veteran does not have residuals of a back injury linked 
to service on any basis.


CONCLUSIONS OF LAW

1.  Evidence received since the final November 1971 decision 
wherein the RO denied the claim of entitlement to service 
connection for a low back disorder is new and material, and 
the claim for that benefit is reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.104, 3.156(a), 
3.160(d), 20.302, 20.1103 (2002).

2.  Residuals of a back injury were not incurred in or 
aggravated by active service; nor may degenerative changes of 
the lumbosacral spine be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

In August 1971 the veteran filed a claim for service 
connection for multiple disorders to include a back injury 
that was treated in September 1969 at the U.S. Naval Hospital 
at Parris Island.  

Service medical records show that at an enlistment 
examination in March 1966 the veteran denied recurrent back 
pain.  In December 1968 the veteran reported being in an 
automobile accident approximately one month earlier.  He 
complained of pain in the inguinal area with symptoms 
starting after the accident.  The record is negative for any 
complaints of back pain related to the automobile accident.  

In October 1969 the veteran was examined and received a 
clinical evaluation of normal for spine.  

At a separation examination in early June 1971, the clinical 
evaluation was normal for the veteran's spine.  Approximately 
ten days later in June 1971 the veteran reported to the 
separation center complaining of sharp pain in the small of 
his back.  He had the pain off and on for some time, but it 
had been more severe the preceding night.  When seen for 
evaluation, the veteran complained of low back pain.  He 
stated the pain occurred when riding.  There was no swelling 
and no muscle spasms.  The assessment was a possible muscle 
strain.  He was returned to full duty.

During a period of hospitalization in August 1971 for 
complaints of a lump in the right groin, the veteran stated 
that he had been having low back pain of approximately two 
years duration.  Lumbosacral spine films in July 1971 were 
normal.  An examination of the back showed a full range of 
motion without pain, no point tenderness and no paravertebral 
muscle spasms.  

In a rating decision in November 1971, the RO denied 
entitlement to service connection for a back condition, 
claimed as residuals of a back injury, as not found on 
examination during the hospitalization in August 1971.  The 
veteran was notified of the decision by VA Forms 20-822 and 
21-6796b dated in November 1971.  Evidence considered 
included service medical records and a hospital summary for a 
period of hospitalization in August 1971 for repair of a 
right inguinal hernia.  

Since the November 1971 rating decision, additional evidence 
in the claims file includes an undated statement, which shows 
that the veteran was treated by D.B.R. in June 1972.  The 
diagnosis was multiple contusions and sprain injury to chest, 
left shoulder, right hip and low back.  

A report of a March 1974 hospitalization for a right 
epididymal cyst shows that in addition to complaints of groin 
pain and reports of episodes of intermittent epididymitis, 
the veteran also complained of low back pain intermittent 
since an automobile accident.  The accident date was not 
mentioned.  A review of systems and past history was 
completely negative.  

In May 1974, the veteran was privately hospitalized for 
treatment of an abscess of the right groin area and he 
reported having had some low back pain. 

The veteran was hospitalized from May to June 1980 in a VA 
medical center.  He complained of chronic depression 
secondary to chronic testicular pain.  Examination of his 
back at the time of admission showed no scoliosis or "CVA" 
tenderness.  

At a January 1982 VA outpatient visit the veteran reported 
having been involved in a motor vehicle accident in 1965 and 
sustained low back and right groin pain afterward.  He had 
complaints of continuous pain since then.  The impression was 
of chronic pain syndrome and rule out old compression 
fracture at L1.  X-rays were all negative.

At a psychological evaluation in April 1982 the veteran 
reported multiple physical complaints but did not mention low 
back pain.  

A private medical record dated in April 1984 dictated by B.L. 
shows that the veteran was seen for several complaints.  For 
prostatitis it was noted that he felt somewhat better and had 
no back or abdominal pain.  For hip pain, it was noted that 
the veteran still had persistent pain on the right since he 
was involved in a car accident in 1972.  He had persistent 
pain in his lower back and the right spine without redness, 
heat or swelling.  

Outpatient treatment records from J.R.O., Jr., M.D., show 
that the veteran was seen in February 1985 for complaints of 
abdominal pain in the mid-low abdomen associated with low 
back pain.  A report of physical examination of his back in 
February 1985 was within normal limits.  On straight leg 
raising he complained of right lower quadrant and bilateral 
groin pain.  In May 1985 he complained of pain in the back 
and groin with increased low back pain when supine.  He 
reported low back pain for three-to-four years.  When seen 
later in May 1985 the assessment included chronic abdominal 
and back pain. 

In a February 1986 letter, C.F.B., M.D., states that the 
veteran was seen in October 1985 for complaints of epigastric 
pain.  It was noted that when he returned for follow-up in 
November 1985 he complained of lower abdominal pain and low 
back pain.  The impression was that he had prostatitis.  

The report of an April 1986 psychiatric evaluation from 
S.R.L., M.D., noted that no old records were available.  He 
described medical problems which did not include a back 
condition and denied other symptoms.  

A private outpatient treatment record in December 1986 shows 
complaints of lower back left and right.  

In January 1987 G.C.D., M.D., listed the complaints and dates 
of visits made to his office by the veteran.  He was first 
seen in December 1980 for complaints of testicle problems.  
In April 1982 he gave a history of having picked up a heavy 
object and having pain down his legs and numbness in his 
right leg and low back.  The condition progressively became 
worse.  The diagnosis was acute low back strain.  He again 
was diagnosed with acute low back strain in July 1982.  In 
January 1983 he complained of backaches; there was no 
diagnosis provided.  In April 1984 he complained of back pain 
and the diagnosis was low back pain.  It was noted that he 
had a history of trauma in 1970.  In May and September 1984 
he had complaints of back pain.  In June, July, September and 
December 1986 he had complaints of back and stomach pain.

In a psychological report prepared after testing in May 1989 
it was noted that the veteran reported suffering a minor 
injury in service when a shipping pallet fell on him.  He 
reported suffering from several medical conditions to include 
low back pain.  

Private medical records in November 1993 show that the 
veteran was seen for unrelated disorders to include 
complaints of chest pain and numbness in his arms and legs.  
The evaluation included a notation for the back of mild 
"TTP" at the left sacral notch.  The assessment was 
sciatica.  

At a VA examination in January 1994 the veteran expressed no 
complaints of back pain.  There was no diagnosis of a back 
disorder.  

VA outpatient treatment records show that at his first visit 
in September 1996 he complained of chronic back pain from ten 
to seventeen years.  The assessment was back pain questioned 
as musculoskeletal versus psychosis.  He continued to 
complain of intermittent low back pain in October 1996.  

At a personal hearing in July 1997, the veteran testified 
that he had back pain from a cargo pallet falling on him 
while he was in service.  He had not been diagnosed with a 
back disorder but had been treated for a back disorder at VA 
and at Kaiser.  He denied that any doctors related any back 
symptoms to the pallet that fell on him in service.  He 
confirmed that he was raising a claim for service connection 
for a back disability.

Private treatment records received in October 1997 covering a 
period from March 1993 to September 1997 show that the 
veteran was seen for complaints and treatment of low back 
pain.  

In a February 1998 psychological evaluation the veteran 
reported that in service a cargo pallet fell on him and 
injured his right side.  Later that year, he was also in an 
automobile accident which contributed to his injuries.  He 
noticed a nagging pain on his right side that resulted from 
these experiences.  

A March 1998 Disability Determination Evaluation shows the 
veteran presented with multiple complaints to include back 
pain.  He gave a history of back pain noting that in 1970 he 
was hit by a cargo pallet in the back and began having back 
pain since that trauma.  His back pain had worsened over the 
years.  He was seen initially and placed on medication that 
had never helped.  He did not have physical therapy and had 
no studies done.  Clinical findings were back pain with 
flexion and extension with a good range of motion with 
excellent effort.  The pertinent assessment was chronic back 
pain which had not been adequately treated.  The 
interpretation of an x-ray series was a negative lumbosacral 
spine.   

VA treatment records received in July 1999 for the period 
from January 1997 to December 1998 show the veteran was seen 
for complaints of low back pain.

Private treatment records received in August 1999 for the 
period from April 1997 to June 1999 show treatment for 
unrelated disorders.

Records received from the Social Security Administration 
(SSA) in September 2000 show that in September 1989 the 
veteran was found entitled to a period of disability 
commencing in December 1980 and to disability insurance 
benefits under the Social Security Act.  In his 1983 
application for SSA benefits the veteran claimed that his 
disability that prevented him from working was groin problems 
that started in December 1980.  

The decision awarding the SSA benefits noted that the medical 
evidence established that the veteran had severe chronic pain 
syndrome (a result of massive scrotal pain, ilioinguinal 
neuritis, right iliofemoral neuritis secondary to adhesions 
and abdominopelvic adhesions), depression, personality 
disorder, post traumatic stress disorder, and hypertension.  
He had a residual functional capacity for less than sedentary 
work activity on a sustained basis.  

The medical records associated with the SSA decision show 
multiple complaints that include low back pain and a reported 
history of a low back injury in service.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination of the spine in April 2001.  The veteran 
described his low back symptoms and recollected that, in 
service, he sustained a blow across the low back, more on the 
right than on the left.  The clinical findings were reported.  
The diagnosis was a normal physical examination of the lumbar 
spine.  The examiner commented that there was from history no 
progression of whatever his complaint was about the low back 
some 25 years earlier.  The x-rays revealed an abnormal 
lumbosacral spine with mild degenerative changes.  

VA outpatient treatment records received in March 2002 for 
the period from July 1999 to January 2002 show a history of 
chronic low back pain.  


Criteria

Finality and Materiality

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).  

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
2002).  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2002).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 2002).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2002).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In addition, all of the evidence received since the last 
final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

There is new legislation regarding the obligations of VA in 
assisting claimants.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  The VCAA 
provides:

Nothing in this section shall be construed to 
require the Secretary to reopen a claim that 
has been disallowed except when new and 
material evidence is presented or secured, as 
described in section 5108 of this title.

VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2097-
98 (2000) (38 U.S.C.A. § 5103A (West 2002)).

The rule amending the adjudication regulations to implement 
the provisions of the VCAA is effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a) regarding 
new and material evidence, which is effective August 29, 
2001.  

The amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Federal Register 45620 (2001).


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).

A veteran will be paid VA compensation benefits for a 
disability caused by a disease or injury incurred or 
aggravated by active military service during wartime.  See 38 
U.S.C.A. § 1110 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. §§ 3.303(a), 3.304 
(2002).

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

Service connection can also be granted for certain chronic 
diseases, including arthritis, if manifest to a degree of 10 
percent or more within one year of separation from active 
service.  38 U.S.C.A. 1101, 1112(a)(1), 1113 (West 2002); 38 
C.F.R. 3.307, 3.309(a) (2002).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002).

The United States Court of Appeals for Veteran Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).




Analysis

Preliminary Matter: Duties to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded. 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the veteran inasmuch as the regulations merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2002).  The RO provided the veteran a copy of the 
applicable rating decision and forwarding letter that in 
combination notified him of the basis for the decision 
reached.  The RO also provided the veteran a statement of the 
case that included a summary of the evidence, the applicable 
law and regulations and a discussion of the facts of the 
case.   

The veteran has been offered the opportunity to submit 
evidence and argument on the merits of the issues on appeal, 
and has done so.  The RO has secured medical treatment 
records, and afforded the veteran a VA examination.  

In a September 1997 remand the Board noted that the veteran 
indicated his desire to reopen the claim for residuals of a 
back injury at his hearing in July 1997.  

In a September 2000 rating decision, the RO determined that 
the rating decision dated in November 1971 was a final, 
unappealed decision.  The RO found that the medical evidence 
received from the Social Security Administration was new and 
material and reopened the claim.  The RO determined, however, 
that in the absence of a link between current back complaints 
and a claimed injury during service that the claim was not 
well grounded.  Entitlement to service connection was denied.

Subsequently, the RO notified the veteran in January 2001 
that due to a recent change in the law regarding disability 
claims, the VCAA, the previous decision would be 
reconsidered.  The veteran was notified of the provisions of 
the VCAA, the evidence necessary to establish entitlement for 
service connection for a low back disorder, what had been 
done on his claim, what information or evidence he needed to 
submit and what VA would do to assist him.  

Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a March 2002 rating decision the RO re-adjudicated the 
claim and denied service connection for residuals of a back 
injury.

In compliance with the Board's August 2002 remand, these 
issues were revisited and in a statement of the case in 
November 2002, the RO determined that the November 1971 
rating decision was a final decision, that the SSA records 
were new and material evidence and reopened the claim.  After 
a review of the evidence the RO denied service connection for 
residuals of a back injury.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West Supp. 
2002); 38 C.F.R. § 3.159 (2002). 

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.

Finality and Materiality

The veteran contends that the evidence he has submitted is 
new and material, warranting reopening and a grant of his 
claim for service connection for residuals of a back injury.  

As noted above VA amended the adjudication regulations to 
implement the provisions of the VCAA.  The amendments to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) regarding any 
claim to reopen a finally decided claim apply to claims 
received on or after August 29, 2001.  The veteran's claim 
was received prior to August 29, 2001, therefore, the 
amendments regarding reopening of a finally decided claim do 
not apply to this claim.

The rating decision dated in November 1971 was a final, 
unappealed decision.  The claim was denied for a residual 
back condition as not shown at the latest examination.  The 
veteran was notified by VA Forms 20-822 and 21-6796b dated in 
November 1971.  The veteran did not appeal the denial within 
the appeal period and the decision is now final. 

Inasmuch as the last final denial was the November 1971 
rating decision, the Board will consider whether new and 
material evidence has been submitted since that decision.  
The basis for the RO's November 1971 denial of entitlement to 
service connection for a low back disorder was that the 
evidence available for review did not show residuals of a 
back injury.  

Since that time, additional evidence has been added to the 
record in conjunction with the veteran's attempt to reopen 
his claim.  The Board has reviewed the evidence submitted 
subsequent to the November 1971 decision, in the context of 
all the evidence of record, and finds there is evidence 
showing that the veteran has complaints of back pain and x-
ray evidence of degenerative changes of the lumbosacral 
spine.  The Board finds that this is new evidence and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 3.156(a) (2002); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Consequently, 
the claim of service connection for residuals of a back 
injury is reopened by the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2002).

Where new and material evidence has been submitted, the case 
is reopened and it must be evaluated on the merits based on 
all the evidence, both old and new.  Manio v. Derwinski, 1 
Vet. App. 140 (1991).  Therefore, the Board will review the 
claim de novo, as did the RO.

Service connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted)).

The veteran contends that he injured his back in service and 
has suffered back pain due to that injury since service.  He 
claims that current back pain is related to a back injury 
incurred in service. 

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim of service connection for 
residuals of a back injury.

In the veteran's initial claim received in August 1971 he 
stated that he received treatment for a back injury in 
September 1969, however, service medical records do not show 
complaints or diagnosis of a back injury at that time.  
Furthermore, there is a report of medical examination in 
October 1969 that shows his spine was clinically evaluated as 
normal.  

At several medical evaluations in 1989 and in the 1990s and 
at his personal hearing in July 1997 the veteran reported a 
history of a cargo pallet falling on him while in service.  
While on some occasions he did not provide a date for the 
accident, in March 1998 he stated that the accident occurred 
in 1970.  Service medical records, however, are negative for 
complaints of an injury due to a cargo pallet falling on him.  

At the veteran's separation examination in June 1971 his 
spine was again evaluated as normal.  The record does show 
that approximately ten days later, he complained of sharp 
pain in the small of his back.  The assessment was a possible 
muscle strain and he was returned to full duty.  

Although the service medical records show an assessment of a 
possible muscle strain shortly before discharge from service, 
there is no chronic back disorder shown in service.  

Since the fact of chronicity in service is not adequately 
supported, a showing of continuity of symptomatology after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).

The Board recognizes that service connection may be 
established under the "continuity of symptomatology" 
provision of 38 C.F.R. § 3.303(b), which obviates the need 
for medical evidence of a nexus between present disability 
and service.  Savage v. Gober, 10 Vet. App. 488 (1997).  The 
only proviso, however, is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and post-service symptomatology, unless 
such a relationship is one to which a lay person's 
observation is competent.  

The veteran contends that he has suffered back pain since an 
injury in service and there is evidence of record showing 
that the veteran has had low back symptomatology.  Post-
service private and VA treatment and evaluation records show 
that the veteran was seen for complaints and treatment of low 
back pain.  

The Board finds, however, that the probative evidence does 
not establish a showing of continuity of symptomatology after 
discharge due to an injury in service.  

Immediately post service an August 1971 examination of the 
back revealed full range of motion without pain, no point 
tenderness and no paravertebral muscle spasms.  

The evidence of record also shows that the veteran suffered 
an injury to his back post-service as he was in an automobile 
accident in 1972 and was treated in June 1972 for multiple 
contusions and sprain injuries that included his low back.    

In March 1974 the veteran complained of low back pain 
intermittent since an automobile accident but the date of the 
automobile accident was not given.  At that time, however, a 
review of systems and past history was negative.  The Board 
notes that in service the veteran reported having been in an 
automobile accident to which on several occasions he 
attributed his complaints of groin pain; however, there was 
no mention of back pain in service in regard to an automobile 
accident.  The evidence suggests that it was more likely that 
in 1974 the veteran was referring to an automobile accident 
in June 1972 when he was treated for multiple contusions and 
sprain injuries that included his low back.  

The Board also notes that in January 1982 the veteran 
reported having been in a motor vehicle accident in 1965 and 
sustaining low back pain afterward.  This accident predates 
the veteran's service but at his March 1966 enlistment 
examination, the veteran denied recurrent back pain.  
Although, a report of examination at the time of enlistment 
is not contained in the claims file, examination reports in 
May 1968, October 1969 and in June 1971 show a normal 
clinical evaluation of the spine.  Thus, the evidence of 
record does not show nor does the veteran claim that he 
entered service with residuals of a preservice low back 
injury.   

The medical records document the veteran reporting on 
numerous occasions that he was hit by a cargo pallet on his 
back in service and had continuous back pain from that 
injury.  If any such statement intimated that he currently 
suffered from residuals of that injury, it could not be 
considered competent medical evidence of a current disability 
because the veteran's lay statements to a physician, and the 
physician's transcribing of such medical history, does not 
transform the information into competent medical evidence.  
See LeShore v. Brown, 8 Vet. App. 406 (1995).  

Furthermore, the private and VA treatment records show that 
the low back pain was variously associated with prostatitis, 
abdominal pain and groin pain.  He was treated for low back 
pain after a 1972 car accident and diagnosed with acute low 
back strain in April 1982 after picking up a heavy object.  

Thus, the evidence does not establish continuity of 
symptomatology due to an injury in service.  The evidence 
does not provide a medical nexus between the current 
condition of degenerative changes of the lumbosacral spine 
shown by x-rays and claimed continuous symptomatology.  

The veteran's assertions as to have residuals of a back 
injury that occurred during his period of active service 
cannot be deemed as competent medical evidence.  As a 
layperson, he is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has residuals of a back injury that are related to 
his period of active service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The competent medical evidence addressing a nexus between a 
current low back disorder and an injury in service is the 
April 2001 medical opinion of a VA examiner.  At the VA spine 
examination in April 2001 the veteran reported a history of 
suffering a blow in service across the low back.  The 
examiner diagnosed a normal physical examination of the 
lumbar spine and found no progression of whatever the 
veteran's complaint was about the low back some 25 years 
earlier.  Mild degenerative changes of the lumbosacral spine 
were shown by x-rays.  The Board finds this opinion to be of 
great probative value as the opinion was based upon a 
thorough examination and review of the available medical 
evidence.  The VA examiner refuted the veteran's assertion 
based upon history with benefit of the claims folder.  The 
Board observes that the examiner reviewed the case and opined 
against a nexus to service.

It is also clear from the evidentiary record that any 
degenerative changes of the lumbosacral spine reported so 
many years following service is not consistent with 
compensable disablement during the first post service year, 
and is therefore well beyond the presumptive period for 
granting service connection.

In light of the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
Simply put, there is no competent medical evidence that the 
veteran currently has a chronic acquired low back disorder to 
include degenerative changes of the lumbosacral spine which 
has been linked to service.  In addition, no probative, 
competent medical evidence exists of a relationship between 
any currently claimed low back disorder to include 
degenerative changes of the lumbosacral spine, and any 
alleged continuity of symptomatology.  Voerth v. West, 13 
Vet. App. 117 (1999); McManaway v. West, 13 Vet. App. 60 
(1990); Savage supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired low 
back disorder.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53.  


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
residuals of a back injury, the appeal is granted to this 
extent only.

Entitlement to service connection for residuals of a back 
injury is denied.






REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5013, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (2003), the United States Court of 
Appeals for the Federal Circuit (CAFC) invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), which requires the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice," because it is 
contrary to 38 U.S.C. § 5103(b), which provides the claimant 
one year to submit evidence.  

Our review finds that the RO has not issued a development 
letter pursuant to VCAA on the issue of entitlement to a 
TDIU.  



In addition, the last VA C&P examination of the veteran's 
service connected disabilities was in January 1998 and since 
that time the veteran has provided information regarding 
treatment for his post-operative right inguinal hernia, and 
treatment records show that his PTSD was exacerbated by the 
events of September 2001.  SSA records show a grant of 
disability benefits based in part on service-connected 
disorders.  Furthermore, the veteran's representative has 
requested that the case be remanded for additional 
development.  Accordingly, the veteran should be afforded 
another examination.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, the case is remanded for the following 
development:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

2.  The VBA AMC should furnish the 
veteran a development letter on the issue 
of entitlement to a TDIU consistent with 
the notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  

3.  The VBA AMC should arrange for the 
veteran to undergo a VA social and 
industrial survey. 






The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the social worker prior 
and pursuant to the interview of the 
veteran. 

The social worker should comment on the 
degree of social and industrial 
impairment which the veteran experiences 
as the result of all of his disabilities, 
including all service-connected and 
nonservice-connected disabilities. 

The social worker should also provide an 
opinion as to the impact of social and 
industrial impairment on employability 
resulting solely from service-connected 
disabilities.

4.  The VBA AMC should also schedule the 
veteran for a VA examination (or 
examinations, if necessary) by an 
appropriate specialist(s) to ascertain 
the current nature and extent of severity 
of his service connected disabilities for 
the purpose of ascertaining his ability 
to obtain and retain substantially 
gainful employment due to his service-
connected disabilities.

The claims file and a separate copy of 
this remand, should be made available to 
and reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s) and the examination 
report(s) must be annotated in this 
regard. 

Any further indicated special studies 
should be conducted. 


The examiner(s) must be requested to 
express an opinion as to the impact of 
the manifestations of the service 
connected disabilities on the veteran's 
ability to obtain and retain substantial, 
gainful employment. 


The examiner(s) should express an opinion 
whether any of the veteran's service- 
connected disabilities, either alone, or 
in combination, render him unemployable. 

In doing so, the examiner(s) should 
distinguish the impact of the veteran's 
service-connected disabilities on 
employment from the impact of his 
nonservice-connected disabilities on 
employment.  If unable to do so, the 
examiner(s) should so state. 

Any opinion(s) expressed as to the 
service-connected disabilities should be 
accompanied by a complete rationale. 

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development and any 
necessary development brought about by 
the veteran's response is completed.  In 
particular, the VBA AMC should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the VBA AMC should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998). 




If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case containing all applicable 
criteria pertinent to the veteran's claim.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.



	                     
______________________________________________
	RICHARD E. COPPOLA
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


